Citation Nr: 1025247	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
claimed as bipolar disorder. 

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for residuals of traumatic 
brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 
1984, with subsequent service in the Reserve from December 1984 
to December 1987.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon. 

With regard to the issue of service connection for a psychiatric 
disorder, the Board notes that the RO previously denied service 
connection for a psychiatric disorder in decisions that are now 
final.  Review of the record indicates that previously 
unavailable, relevant service treatment records have been 
associated with the claims file since those decisions was issued, 
however.  In such circumstances, the claim is reconsidered as an 
original claim of service connection.  38 C.F.R. 
§ 3.156(c)(2009).  Thus, the issue is characterized as 
entitlement to service connection for a psychiatric disorder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that the Veteran has reported that he 
is in receipt of Social Security Administration (SSA) disability 
benefits.  See May 2003 VA treatment record.  As these records 
are potentially relevant to the matter at hand, they should be 
requested and, if available, associated with the claims file.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  


Additionally, the Board notes that the Veteran served in the 
Reserve.  The AMC should verify that all of the Veteran's Reserve 
medical and personnel records have been associated with the file.  

Finally, with respect to the issue of service connection for a 
low back disorder, the Board finds that, based on the evidence of 
in-service and post-service treatment for back strain, a VA 
examination is needed to determine if a chronic back disorder 
onset in service or is causally related to service.  See 38 
U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and any evidence received in 
response to this request should be 
associated with the claims folder.  

2.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding private 
treatment records.  All reported records 
should be requested.

3.  Schedule the Veteran for a VA 
examination to determine the current nature 
and likely etiology of the claimed chronic 
low back disorder.  If a chronic disorder 
is diagnosed, the examiner should state 
whether it is at least as likely as not 
that the disorder onset in or was 
aggravated during active service or during 
a period of duty training or is causally 
related to active service or a period of 
duty training.  A rationale for any 
opinion expressed should be provided.  
The claims file should be made available to 
the examiner for review and such review 
should be acknowledged.  


4.  Thereafter, readjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


